Citation Nr: 1819369	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  14-28 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for diabetes mellitus II, to include as due to contaminate water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to September 1976 and from March 2003 to February 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During his Board hearing, the Veteran asserted that his diabetes mellitus II could be the result of exposure to contaminated water at Camp Lejeune; the issue on the title page has been changed to reflect this assertion. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed before the Veteran's claims of entitlement to service connection for right ear hearing loss and service connection for diabetes mellitus II can be decided.

In December 2013, VA made a formal finding that it could not locate the Veteran's service treatment records (STRs) from March 15, 2003 to February 18, 2004, and that future efforts would be futile.  See December 2013 VA Letter.  In situations where the service records are incomplete, lost or presumed destroyed through no fault of the veteran, VA has a heightened duty to assist in the development of the case, as well as a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt doctrine.  See Marciniak v. Brown, 10 Vet. App. 198, 200 (1997) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Veteran contends that his right ear hearing loss is a result of in service noise exposure.  

In May 2014, the Veteran was afforded a VA examination to address the nature of his diagnosed right ear hearing loss.  The VA examiner was asked to render an opinion as to whether it was at least as likely as not that the Veteran's right ear hearing loss was due to in-service noise exposure.  The  examiner stated that she was unable to render an opinion without resorting to speculation, as there were no in-service medical records or other information related to the Veteran's bilateral hearing loss.

In this case, the Board notes that the laws and regulations applicable to the Veteran's claim do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, at 159 (1993).  The record reflects that during service, the Veteran served was exposed to noise and noise exposure has been conceded. 

The Veteran asserts that his diabetes mellitus II had its onset in service and/or is due to contaminated water exposure at Camp Lejeune.

The Veteran was given an examination in June 2014 in connection with his claim for diabetes mellitus II.  The VA examiner found the date of the Veteran's onset of symptoms for diabetes mellitus II was in 1996 when the Veteran began experiencing impotency, constant thirst and frequent urination.  The examiner established a diagnosis date for the Veteran's diabetes mellitus II in 1996.  The examiner did not provide any other opinions on the Veteran's diabetes.

During his October 2017 Board hearing the Veteran asserted that he believed that his diabetes mellitus II is associated with exposure to contaminated water while stationed at Camp Lejeune.  The Board is aware that there is no presumptive relationship between diabetes mellitus, kidney disease, and colon cancer due to exposures to chemicals used at Camp Lejeune; but this does not preclude establishing a direct relationship based on the medical evidence.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Based on the above, the Board finds the May 2014 and June 2014 VA examinations inadequate to adjudicate the issues on appeal.  In that regard, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, at 312 (2007).


Accordingly, the case is REMANDED for the following action:

1.   Schedule the Veteran for an examination with the VA examiner who conducted the May 2014 examination, if the examiner is unavailable schedule the examination with an otolaryngologist, or other qualified medical examiner, to determine the nature of his right ear hearing loss.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's available service treatment records, post-service medical records, and lay assertions.  

The examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any current hearing loss had its onset in service, was caused by military service, or is related to military service, to include whether any injury due to loud noise exposure experienced therein contributed to his current right ear hearing loss. 

It should be noted that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss when there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for a hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should discuss medically known or theoretical causes of hearing loss and describe how hearing loss, which results from noise exposure generally, presents or develops in most cases, as distinguished from how hearing loss develops from other causes, in determining the likelihood that current hearing loss was caused by noise exposure in service as opposed to some other cause.

In rendering this opinion, the examiner should consider the Veteran's statement that his bilateral hearing loss is related to his in-service noise exposure. 

2.  Obtain a medical addendum from the VA examiner who provided the June 2014 examination, or if unavailable, from another VA examiner.  The examiner should review the record and answer the following inquiries:

(a) The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that the Veteran's diabetes mellitus was caused by his presumed exposure to contaminants at Camp Lejeune, including benzene.  While there is no presumptive connection between these diseases and the exposures at Camp Lejeune, the examiner should provide a medical opinion regarding any direct relationship based on the Veteran's specific medical history. 

(b) The examiner should also opine as to whether the Veteran's diabetes mellitus otherwise had its clinical onset during service or is related to any in-service disease, event, or injury.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find favor of conclusion as it is to find against it).

A clear rationale for all opinion and a discussion of the facts and medical principles involved should be provided.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence received.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




